PER CURIAM
As allowed by ORS 183.400, petitioner seeks a judicial determination of the validity of five administrative rules adopted by the Oregon Department of Corrections (DOC): OAR 291-105-0005(3)(d), OAR 291-127-0320(2)(e), OAR 291-158-0005(3)(b), OAR 291-180-0252(2), and OAR 291-180-0262(2). Petitioner contends that DOC exceeded its rulemaking authority when it expressly provided in the rules that they could be applied retroactively. Having reviewed petitioner’s arguments, we conclude that DOC did not exceed its statutory authority in promulgating the rules. For two of those administrative rules for which he seeks review, OAR 291-180-0252(2) and OAR 291-180-0262(2), petitioner also asserts that DOC’s notice did not alert affected individuals that the rules would apply retroactively and, therefore, the notice was legally insufficient. We conclude that the notice was not insufficient.
OAR 291-105-0005(3)(d), OAR 291-127-0320(2)(e), OAR 291-158-0005(3)(b), OAR 291-180-0252(2), and OAR 291-180-0262(2) held valid.